Citation Nr: 1203441	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-11 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability, to include as due to herbicide exposure.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1969. His awards and decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2007 decision of the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was scheduled for a hearing before a Veterans Law Judge, but he submitted a November 2011 letter stating that he wished to cancel his hearing request. The request for a personal hearing is withdrawn. See 38 C.F.R. § 20.702 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that additional evidence remains outstanding. The Board must remand the claims file for the RO/AMC to comply with the duty to assist.

In an October 2006 statement, the Veteran reported that he had been treated for a skin disability at VA Medical Centers (VAMCs) in Huntington, Clarksburg, Beckley, Tampa, Cincinnati, Portland, and Salem. Some treatment records from facilities in Huntington and Charleston appear in the claims file and some records refer to prior treatment at facilities in Tampa and Cincinnati. While this case is in remand status, the RO/AMC must ensure that complete VA treatment records are associated with the claims file.

The claims file also reflects that the RO requested and obtained private treatment records generated by a Dr. Abraham from 2005 to 2006. However, the Veteran stated in an April 2010 statement that he was going to see a private dermatologist. The RO/AMC must provide him with a form that will allow him to authorize release of any additional private treatment records.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record. OBTAIN ANY OUTSTANDING VA TREATMENT RECORDS, to specifically include, but not limited to, records from VAMCs in Huntington, Clarksburg, Beckley, Tampa, Cincinnati, Portland, and Salem. Provide him with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, any records from Dr. Abraham after 2006 and any records from other private dermatologists treating the Veteran. Obtain any identified records and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Readjudicate the Veteran's petition to reopen his claim for service connection. Provide the Veteran and his representative with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


